Citation Nr: 0123142	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-14 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3. Entitlement to service connection for a leg disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

 The veteran served on active duty in the Unites States 
Marine Corps from July 1972 to July 1975, and in the United 
States Army from July 1976 to July 1978.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The RO denied entitlement to service connection for PTSD, 
degenerative disc disease of the lumbar spine status post 
decompression, and a leg condition.  

At the veteran's videoconference hearing before the 
undersigned Member of the Board, the representative asserted 
that the issue for appellate review was service connection 
for a psychiatric disorder no matter how diagnosed, to 
include PTSD.  

A review of the record discloses that the RO previously 
denied entitlement to service connection for major depression 
and acute situational reaction when it issued an unappealed 
rating decision in September 1993.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, is not 
inextricably intertwined with the issue of service connection 
for PTSD, has been neither procedurally prepared nor 
certified for appellate review, and is accordingly referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Additionally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

38 C.F.R. § 3.304(f) was also amended during the pendency of 
this appeal.  This regulation was amended in 1999, see 64 
Fed. Reg. 32,807 (1999), and the amended version was made 
retroactively effective on March 7, 1999.

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board is of the opinion that the 
new duty to assist law has expanded VA's duty to assist 
(e.g., by providing specific and expanded provisions 
pertaining to the duty to notify) and is therefore more 
favorable to the veteran.  
The amended 38 C.F.R. § 3.304(f) is also more favorable to 
him because it contains no requirement of a "clear 
diagnosis" of PTSD.  Therefore, the amended duty to assist 
law and amended PTSD regulations apply.  

The RO relied on their finding of no clear diagnosis of PTSD 
when they denied the claim in December 1999.  Clearly, the RO 
failed to apply the amended version of 38 C.F.R. § 3.304(f) 
in effect at that time.  64 Fed. Reg. 32,807 (1999).  Thus, 
the veteran would be potentially prejudiced if the Board 
rendered a decision applying the amended regulation in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas, supra.    

Although the veteran did not provide testimony at his July 
2001 videoconference hearing with respect to his Army 
service, the record is entirely devoid of medical evidence 
pertaining to that period of service.  This, in turn, raises 
the issue of outstanding service medical records that VA must 
attempt to obtain.  His claims, including those initiated in 
1984, have been adjudicated thus far without the potential 
benefit of service medical records from that period of 
service.  This potentially gross oversight only further 
underscores the need to remand for compliance with the 
amended duty to assist provisions contained in VCAA.  
38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159). 

There are additional VA records that have not been requested 
or obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The veteran testified at his July 2001 videoconference 
hearing that he was first treated at a VA hospital in 1975.  
Transcript, p. 6.  He stated that Dr. V (initial) from 
Beaumont VA Outpatient Clinic and Drs. C and W from Houston 
VA Medical Center (VAMC) have all related his back disorder 
to service.  Dr. S of Houston VAMC diagnosed PTSD in 1996, 
according to the testimony adduced at hearing. Transcript, p. 
11-13.  

In July 1999, he stated that he was "locked-up" for 
psychiatric problems from January 1973 to December 1974.  In 
his November 1998 application for compensation or pension, he 
listed treatment at Beaumont VA Outpatient Clinic since 
September 1995 and treatment at the Houston VAMC since1975.  

In the claims file, medical evidence from Houston VAMC 
includes only psychiatric treatment notes from March 1995 to 
March 1996.  At the suggestion of the RO, he has also 
submitted copies of recent medical billing statements, 
establishing continued treatment and quite possibly the 
address(es) of that treatment.       

The claims file also contains Social Security Administration 
(SSA) computer records, which establish the veteran has 
received (and may still be receiving) supplemental security 
income benefits.  While such benefits under Title XVI may be 
awarded by virtue of disability, there is insufficient 
evidence to determine whether disability was the basis of the 
award.  If it was, SSA decisions and the records relied upon 
in making that decision have not been requested.  Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). 

There is a strong likelihood additional evidence will be 
received from further development.  The most recent VA 
examinations are insufficient for several reasons, to include 
the fact they were not privy to relevant information, such as 
alleged physician statements linking certain disabilities to 
service.  

There is no specialized VA examination for PTSD in the claims 
file.  The most recent VA mental examination in April 1996 
was conducted prior to the veteran's claim of PTSD.  
Therefore, certain issues pertinent to PTSD claims were not 
considered in-depth, such as the concept of "stressors."  
During his April 1996 examination, he was experiencing 
nightmares and depressive disorder symptomatology when he 
recalled "screaming voices and stuff when they blew up a 
theater in Cambodia," apparently referring to his service 
during the Vietnam War.  He has told other physicians of 
similar, but not identical, traumatic events from his service 
in Vietnam that could possibly be considered "stressors."      

As for the veteran's claimed leg disorder, there is virtually 
no documentation of a leg disability in the record.  The 
service medical records, and to a lesser extent recent 
examinations, reflect a history of intermittent complaints of 
ankle problems.  
Perhaps more to the point, he testified about numbness in his 
leg and a problem "mostly due to the sciatic nerve."  
Transcript, p. 7, 10.  Prior VA examinations did not evaluate 
for a leg disorder. 

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The RO should specifically inquire about 
in-service treatment from July 1976 to 
July 1978.

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  


2.  The RO should ask the veteran to 
submit any additional evidence he may 
have in his own possession.   

The RO should associate any supporting 
documentation of U.S. Army service and 
send a request to the National Personnel 
Records Center (NPRC) in St. Louis, MO, 
to request any outstanding personnel and 
service medical records related thereto.   

The RO should take any appropriate action 
in the event that NPRC cannot provide the 
evidence requested.  

3.  The RO should request from the SSA 
any records pertinent to his claims for 
and subsequent award of Title II and/or 
Title XVI disability benefits, as well as 
the medical records relied upon 
concerning the claim(s).  See Masors, 
supra..  

4.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C.A. §§ 5103A(b), (c) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

5.  Regarding his alleged PTSD 
stressor(s), the veteran should be asked 
to provide specific details of the 
occurrence of any in-service stressful 
events.  He should provide the full names 
of witnesses, actual dates of occurrence, 
unit assignment information, and other 
relevant information.  

The veteran and his representative must 
be advised that this evidence is 
necessary in order to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible, 
because without such detail, an 
adequate search for verifying information 
cannot be conducted.  Any obtained 
information should be associated with the 
claims file.

6. The RO should review any PTSD-stressor 
information that may be submitted by the 
veteran and prepare a summary.   

This summary, and all supporting 
documents regarding the veteran's claimed 
additional stressor(s), should be 
submitted to the Commandant of the Marine 
Corps, Headquarters United States Marine 
Corps, MMSB10, 2008 Elliot Road, Suite 
201, Quantico, VA  22134-5030, and any 
other appropriate source to obtain 
supporting evidence of the claimed 
stressors.
 
This summary, and all supporting 
documents regarding the veteran's claimed 
additional stressor(s), should also be 
submitted to U.S. Armed Forces Service 
Center for the Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA  22150-3197, and any 
other appropriate source to obtain 
supporting evidence of the claimed 
stressors.

7.  The Office of the Commandant of the 
Marine Corps and the USASCRUR should be 
requested to verify the occurrence of the 
incident(s) and any indication of the 
veteran's involvement therein.  



If unable to provide such information, 
the Office of the Commandant and USASCRUR 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  Any 
obtained information should be associated 
with the claims file.

8.  Following the above, the RO must make 
a specific determination as to whether 
the record contains "credible supporting 
evidence from any source" (apart from 
the veteran's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of an event 
claimed as a stressor.  In addressing 
this matter, the RO should also address 
credibility issues, if any, raised by the 
record.  

9.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran. 

The claims file, a separate copy of this 
remand, any information obtained from the 
veteran as a result of the foregoing 
mentioned sources, must be provided to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service alleged 
stressors found to be established by the 
record by the RO, and found to be 
sufficient by the examiner to produce 
PTSD.

The examiner must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and explain 
what the assigned score means.  

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would be 
assisted by a period of hospitalization 
for examination and observation.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, discharge 
summary, examination reports, nurse 
notes, and therapy records, prepared 
during the hospitalization.  
If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

10.  The RO should also schedule the 
veteran for VA orthopedic and 
neurological examinations by an 
orthopedic surgeon and a neurologist, or 
other available appropriate specialists, 
to include on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and etiology of his claimed back 
disability, as well as for the purpose of 
determining the nature and etiology of 
his claimed leg disorder, including as 
secondary to his back disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with their 
examinations.  

Any further indicated special studies 
should be conducted.  

The examiners should review the veteran's 
complete military and medical history 
(including the references to pre-service 
back injury/complaints), and upon doing 
so answer the following questions:

Does the veteran have a current back 
and/or leg disorder(s), and if so, what 
is its/are their nature?

Is it at least as likely as not that any 
current back and/or leg disability was 
incurred during with the veteran's 
military service?

If it is found that any current back 
and/or leg disability was not first 
manifested in service (i.e., existed 
prior to service), then is it at least as 
likely as not that any such back and/or 
leg disability was/were aggravated (i.e. 
progressed at a greater rate than 
normally expected according to accepted 
medical authority) during his military 
service?  38 C.F.R. § 3.306 (2000).  

In making this determination the 
examiners should also determine whether 
the in-service manifestations of any pre-
existing back and/or leg disability 
was/were due to the natural progression 
(if it is defined as a disease), or were 
temporary or intermittent flare-ups  that 
did not result in a worsening of the 
underlying condition.  See 38 C.F.R. 
§ 3.306; Sanders v. Derwinski, 1 Vet. 
App. 88 (1990).    

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  




11.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s), 
hospitalization report (if required), and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).
 
12.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues addressed herein, 
in light of all pertinent laws and 
regulations as well as pertinent Court 
decisions.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his service connection claims.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

